—Judgment, Supreme Court, New York County (Salvador Collazo, J.), entered March 28, 1997, after a jury trial, in defendant’s favor, unanimously affirmed, without costs.
*130The evidence provided ample basis for the jury to conclude that defendant did not breach a statutory duty and was not otherwise liable for plaintiffs’ injury. Any error in charging the jury on comparative negligence in this action, brought pursuant to General Municipal Law § 205-e, was harmless (see, CPLR 2002), since the jury never reached the issue of comparative negligence. Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.